Citation Nr: 1626164	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a separate compensable evaluation based on instability for service-connected patellofemoral syndrome of the left knee.

2. Entitlement to a separate compensable evaluation based on instability for service-connected patellofemoral syndrome of the right knee.

3. Entitlement to an evaluation in excess of 10 percent for chronic lumbar sprain with minimal scoliosis.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1992 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously considered and denied the Veteran's appeal in a July 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans claims (Court) which, in an April 2016 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision as it pertained to the issues above and remanding the appeal for further consideration.

The issues of entitlement to an increased evaluation for lumbar strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disability is manifested by no more than slight lateral instability of the knee, manifested by subjective symptoms of locking up and giving way without objective findings of instability or subluxation of the left knee joint.

2. The Veteran's right knee disability is manifested by no more than slight lateral instability of the knee, manifested by subjective symptoms of locking up and giving way without objective findings of instability or subluxation of the right knee joint.


CONCLUSIONS OF LAW

1. The criteria for a separate evaluation of 10 percent, but not greater, for patellofemoral syndrome of the left knee based on instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a separate evaluation of 10 percent, but not greater, for patellofemoral syndrome of the right knee based on instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal which are adequate for the purposes of evaluating the Veteran's bilateral knee disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, the Board notes that the parties to the Joint Motion agreed that the Board's previous denial of the Veteran's claim for an increased evaluation for his bilateral knees based on arthritis and limitation of motion should remain undisturbed.  As such, the Board will limit its current discussion to the issue of instability.

Neither knee disability is currently separately rated for instability.  With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  

After reviewing the record, the Board finds that separate evaluations of 10 percent, but not greater, under Diagnostic Code 5257 is warranted for the bilateral knees, as there is evidence of slight instability the both the left and right knee.  In this regard, the Board observes the Veteran has presented lay evidence that his knees will on occasion lock up or give way.  However, the Board finds that a separate evaluation in excess of 10 percent for instability of the left or knee is not warranted.  In this regard, the Board observes that that medical examinations throughout the appeal period fail to document objective signs of instability or subluxation of either knee joint.  Accordingly, based on the Veteran's lay statements and those submitted on his behalf, the Board finds that a separate evaluation of 10 percent, but no more, is warranted under Diagnostic Code 5257 due to slight lateral instability of the bilateral knees.  However, a preponderance of the evidence weighs against the assignment of a separate evaluation greater than 20 percent for instability or subluxation of either knee.  See 38 U.S.C.A. § 5107 (West 2014).



ORDER

A separate evaluation of 10 percent, but not greater, is granted for instability of the left knee.

A separate evaluation of 10 percent, but not greater, is granted for instability of the right knee.


REMAND

The Veteran asserts entitlement to an evaluation greater than 10 percent for his low back disability, as well as entitlement to TDIU.  In argument submitted by the Veteran in May 2016, he asserts that February 2009 and July 2014 VA examinations are inadequate, as they found that the Veteran does not have spasms or guarding severe enough to result in scoliosis, but did not reconcile these findings with the Veteran's history of scoliosis.  Furthermore, as noted by the parties to the Joint Motion, the July 2014 VA examiner estimated that, during flare-ups, motion of the lumbar spine would be limited by an additional 15 degrees.  It is unclear whether this finding of additional limitation of motion of 15 degrees includes that caused by repetitive motion, meaning this 15 degrees of motion would be subtracted from the pre-repetitive testing findings, or whether these 15 additional degrees are in addition to the limitation caused by repetitive motion.  As such, the Board believes an additional VA examination would be beneficial to provide clarity as to the true severity of the Veteran's lumbar spine disability.

Finally, the Veteran's claim for TDIU is partially dependent upon the outcome of his appeal for an increased evaluation for his lumbar spine disabilities.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Veteran's TDIU claim must also be remanded in accordance with the holding in Harris.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA spine examination to address the nature and severity of his service-connected lumbar spine disability.  The entire claims file, including this remand, must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, including functional effects on employability and activities of daily life.  

The examiner must provide an opinion as to whether any estimated loss of motion due to flare-ups is based on findings recorded before or after repetitive motion testing.  A complete rationale for any opinions expressed must be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


